DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	Authorization for this examiner’s amendment was given in an interview with Bill A. Schulman on 5/5/2022.

The application has been amended as follows: 

Claims 14 (canceled).
Claims 15 (canceled).
Claims 16 (canceled).
Claims 17 (canceled).
Claims 18 (canceled).
Claims 19 (canceled).
Claims 20 (canceled).
Claims 21 (canceled).
Claims 22 (canceled).

				
		

Allowable Subject Matter
2.	Claims 1-2, 4, 6-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1and 12 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest an acoustic system designed for diffusing sound from N channels comprising audio frequencies, N being greater than or equal to two, the acoustic system comprising: - a frame, - M loudspeakers structurally similar to each other and mounted on the frame, M being greater than or equal to two, and - a processing unit designed for sending M loudspeaker signals to the respective loudspeakers, wherein: - the loudspeakers are arranged at an angle about an axis intended to be substantially vertical, two successive loudspeakers forming an angle substantially equal to 360° divided by M, and - the processing unit comprises a splitter configured to produce the loudspeaker signals, each loudspeaker signal comprising a same shared bass component obtained from at least one of the channels, and in which the audio frequencies that are higher than a predetermined first frequency are non-existent or reduced. at least two of the loudspeaker signals further comprising a specific component in addition to the shared bass component and in which the audio frequencies below the first frequency are non-existent or reduced, each specific component being obtained from at least one of the channels, and at least two of the specific components being different from each other, wherein the acoustic system further comprises a frequency selector adapted to produce, from each channel, on the one hand a low frequency signal in which the audio frequencies of the channel higher than the first frequency are non-existent or reduced, and on the other hand, if said channel comprises audio frequencies that are higher than the first 2 214LT:211314:545414:1:ALEXANDRIAfrequency, at least one other signal in which the audio frequencies of the channel lower than the first frequency are non-existent or reduced, the shared bass component being proportional to the sum of the low frequency signals, the specific components being obtained from the other signals, and wherein the frequency selector is further configured to extract, from each respective channel comprising audio frequencies that are higher than a predetermined second frequency, a high-frequency signal in which the audio frequencies of said channel lower than the second frequency are non-existent or reduced, the second frequency being higher than the first frequency, the frequency selector being configured so that, in each of the other signals, the audio frequencies that are higher than the second frequency are non-existent or reduced; and at least one of the loudspeaker signals formed by the splitter further comprises a shared high frequency component proportional to the sum of the high frequency signals, the shared high frequency component being added to the shared bass component, when taking the claim as a whole.

The following is an examiner’s statement of reason for allowance: 
The Examiner’s Non-Final Action (02/01/2022) addressed the previous set of claims with regards to the combined teaches of  Fletcher (US 2011/0249857) and Nielsen (WO2018/157417). Those references describe, teach and suggest a system having a number of sound channels which have different frequency ranges. The housing has multiple speakers which are substantially 120 degrees apart which form a 360 degree radius about the cylindrical housing. However, by Applicant’s claims have been distinguished from the combination of Fletcher and Nielsen. Those references do not describe, teach or suggest the concepts of acoustic system designed for diffusing sound from N channels comprising audio frequencies, N being greater than or equal to two, the acoustic system comprising: - a frame, - M loudspeakers structurally similar to each other and mounted on the frame, M being greater than or equal to two, and - a processing unit designed for sending M loudspeaker signals to the respective loudspeakers, wherein: - the loudspeakers are arranged at an angle about an axis intended to be substantially vertical, two successive loudspeakers forming an angle substantially equal to 360° divided by M, and - the processing unit comprises a splitter configured to produce the loudspeaker signals, each loudspeaker signal comprising a same shared bass component obtained from at least one of the channels, and in which the audio frequencies that are higher than a predetermined first frequency are non-existent or reduced. at least two of the loudspeaker signals further comprising a specific component in addition to the shared bass component and in which the audio frequencies below the first frequency are non-existent or reduced, each specific component being obtained from at least one of the channels, and at least two of the specific components being different from each other, wherein the acoustic system further comprises a frequency selector adapted to produce, from each channel, on the one hand a low frequency signal in which the audio frequencies of the channel higher than the first frequency are non-existent or reduced, and on the other hand, if said channel comprises audio frequencies that are higher than the first 2 214LT:211314:545414:1:ALEXANDRIAfrequency, at least one other signal in which the audio frequencies of the channel lower than the first frequency are non-existent or reduced, the shared bass component being proportional to the sum of the low frequency signals, the specific components being obtained from the other signals, and wherein the frequency selector is further configured to extract, from each respective channel comprising audio frequencies that are higher than a predetermined second frequency, a high-frequency signal in which the audio frequencies of said channel lower than the second frequency are non-existent or reduced, the second frequency being higher than the first frequency, the frequency selector being configured so that, in each of the other signals, the audio frequencies that are higher than the second frequency are non-existent or reduced; and at least one of the loudspeaker signals formed by the splitter further comprises a shared high frequency component proportional to the sum of the high frequency signals, the shared high frequency component being added to the shared bass component. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.

      Citation of Prior Art
3.	In view of (US2011/0249857), Fletcher discloses an apparatus has three loudspeakers (5, 6, 7) mounted on a sealed enclosure, where the loudspeakers are being directed away from the sealed enclosure in respective evenly spaced directions. Each speaker is mounted substantially a same distance from a common point in the enclosure, where each speaker is directed away from the common point in a direction which is angularly spaced from adjacent speakers by certain angle. The sealed enclosure includes a cylindrical wall or a spherical wall in which the speakers are mounted. The apparatus allows the loudspeakers to be spaced by an equal distance from the common point and the direction in which a face of the speakers is being equally spaced about the central point, so that the loudspeakers can be driven in a phase at low frequencies, thus eliminating audio frequency distortions of reproduced sound from a cylindrical housing, and hence minimizing vibration by inherent rigidity of the cylindrical housing and performing better quality stereo reproduction (see fig. 1-2, ¶ 0021-0027). 

In view of (WO2018/157417), Nielsen discloses a device has a multi-band dynamic range controller for receiving an audio signal. The multi-band dynamic range controller is provided with a band division unit and a resonance frequency adjusting unit. The band division unit is configured for dividing the audio signal into multiple frequency bands. The resonant frequency adjusting unit is configured for adjusting and outputting a resonant frequency band signal, where the resonant frequency band signal is combined with another frequency band signal to form a compressed output signal based on resonant frequency dynamic range control gain. The device realizes combining of the resonant frequency band signal with another band signal to form a compressed output signal (see page 5, lines 16-page 6, line 15). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651